DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 6/16/2022 after final rejection of 3/16/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/22 has been entered. The Office action on currently pending elected and newly added claims 1, 2, 4-15, 17-20, and 23-26 follows.

Claim Objections

Claims 1, 2, 4-15, 17-20, and 23-26, are  objected to because of the following informalities: claims recite different terminology for the same components, e.g. the “heat exchanger element” vs. the “heat exchanger” (claims 1, 15, 17-20, 23, 25, etc.).  The Office reminds Applicant that the uniform terminology should be used throughout the claims. The claimed terminology should be consistent with the terminology of the specification and should follow the nomenclature of the specification.  The terms and phrases used in claims must have a clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
Appropriate corrections are required. Applicant’s cooperation is hereby requested in correcting of any remaining errors and informalities of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 25 and 26, claim 25 recites the negative limitations “without an intervening conduit between the heat exchanger element and the electronic component”. The claim attempts to define the invention in terms of what it was not, rather than pointing out the invention, i.e., it attempts to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. See In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953). Further, any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). However, the original specification, as filed, does not recite any alternatives (i.e. “intervening conduit” vs. “without an intervening conduit”) and does not contain any discussion pertained thereto. As such, the newly introduced aforementioned negative limitations do not have any basis in the original disclosure. MPEP §2173.05(i), (“Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement”). 
Depended claim 26 has been also rejected along with the independent claims 25, since it inherits aforementioned problems of the independent claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 23 and 24, claim 23 recites a contradictory clause: “a heat exchanger element directly attached to the electronic component with a thermal interface material”. How the two components can be “directly” attached to each other if there is a thermal interface material disposed therebetween ? The thermal interface material renders said components to be attached indirectly to each other via said thermal interface material. In view of the above, claim 23 will be interpreted accordingly, i.e., “a heat exchanger element attached to the electronic component with a thermal interface material”.
Regarding claims 25 and 26, claim 25 recites the negative limitations “without an intervening conduit between the heat exchanger element and the electronic component”. These negative limitations render the claim indefinite, since the claim attempts to define the invention in terms of what it was not, rather than pointing out the invention, i.e., it attempts to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. See In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953). 
Depended claims 24 and 26 have been also rejected along with the independent claims 23 and 25, since they inherit aforementioned problems of the independent claims and do not provide any additional clarity. Applicant’s cooperation is hereby requested in correcting of any remaining errors and informalities of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-26, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,212,405 to Prasher et al. (Prasher).
Regarding claims 23-26, as best understood, Prasher discloses (Fig. 1, 2) a wearable electronic device (col. 5, ll. 14-32) comprising: a support structure (inherently present to support the electronic component and cooling arrangement, e.g., the circuit board, chassis, housing, etc.); an electronic component (24) disposed in or on the support structure; a heat exchanger element (22) directly attached to the electronic component with an adhesive thermal interface material (i.e., an epoxy, col. 2, ll. 37-48) without an intervening conduit between the heat exchanger element and the electronic component, the heat exchanger element comprising a fluid inlet port (36) and a fluid outlet port (40); a first conduit (26) fluidly connected to the fluid inlet port of the heat exchanger, the first conduit configured to convey, to the heat exchanger, a liquid (48) (received from the pump (28)) at a first temperature; and a second conduit (30) fluidly connected to the fluid outlet port of the heat exchanger, the second conduit configured to convey, away from the heat exchanger (22), the liquid at a second temperature different from the first temperature (the exiting liquid would inherently have a lower temperature); wherein the thermal interface material provides for heat conduction from the electronic component (24) to the liquid flowing between the first conduit (26) and the second conduit (30) within a cavity or chamber (Fig. 2) within the heat exchanger (22).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 8-11, 13-15, 17-20, 23, and 24, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/ 0241803 to Malone et al. (hereafter “Malone”, of record) in view of US 7,212,405 to Prasher et al. (Prasher) or, in the alternative, over Malone in view of US 7, 791, 876 to Moore (hereafter “Moore”, of record) and further in view of Prasher. 
Regarding claims 1, 20, 23, and 24, as best understood, Malone discloses (Fig. 3B) an electronic device (100) comprising: a support structure (302); an electronic component (304) disposed in or on the support structure; a heat exchanger element (320) attached to the electronic component with a thermal interface material (material of the cold plates (316) and of the conduits (306) together constitute the thermal interface material)), the heat exchanger element comprising a fluid inlet port and a fluid outlet port (Fig. 3B); a first conduit (306) fluidly connected to the fluid inlet port of the heat exchanger, the first conduit configured to convey, to the heat exchanger, a liquid at a first temperature; and a second conduit (306) fluidly connected to the fluid outlet port of the heat exchanger (Fig. 3B), the second conduit configured to convey, away from the heat exchanger, the liquid at a second temperature (inherently) different from the first temperature, the first and second conduits (306) extend between the first heat exchanger (320) and a radiator (each heat exchanger (320) comprises radiators with fins, see Fig. 1B in relation to (114) and Fig. 3B in relation to (320)), wherein the thermal interface material provides for heat conduction from the electronic component to the liquid flowing between the first conduit and the second conduit within a cavity or chamber within the heat exchanger (portions of the conduits disposed within the heat exchanger(s) (320) constitute claimed “cavity or chamber within the heat exchanger”).
Alternatively, Moore discloses (Fig. 1 and 3) a liquid cooling arrangement for the electronic device (2), wherein said cooling arrangement utilizes the heat exchangers (32, 34) comprising a cavity or chamber within the heat exchanger for flowing the cooling liquid therethrough (col. 2, ll. 22-36)
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to implement the heat exchanger of Malone having a cavity or chamber formed therein so the cooling liquid can flow therethrough, as taught by Moore, in order to predictably achieve sufficient thermal coupling and efficient heat dissipation. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Furthermore,  Malone as modified still does not disclose that the thermal interface material comprising an adhesive.
Prasher discloses a cooling arrangement (Fig. 1) utilizing an adhesive thermal interface material disposed between the electronic device to be cooled (24) and the cold plate (22) (i.e., an epoxy, col. 2, ll. 37-48) for the benefits of reducing of the thermal resistance (col. 2, ll. 37-48).
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have further modify to Malone by providing the thermal interface material comprising an adhesive (e.g., between the electronic component(s) (304) and cold plates (316), or between the conduits (306) and heat exchanger(s) (320), etc.) for the benefits of reducing of the thermal resistance (see Prasher col. 2, ll. 37-48) and of enhanced mechanical rigidity (i.e., epoxy). All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claims 2 and 5, Malone discloses a pump (318) with a motor  (inherently present) in fluid communication with the first conduit (306) and/or the second conduit (306).
Regarding claims 8-11, Malone discloses an accumulator (322) configured to reduce an amount of air in the liquid (see “filler” in par. [0022]), wherein the accumulator comprises a container (see Fig. 1B in relation to accumulator (122)) configured to retain at least a portion of a liquid heat transfer medium (par. [0021]-[0022]) and a closure device configured to remain at a top level of the liquid heat transfer medium regardless of the volume of the heat transfer medium (i.e., the top wall of (122)), wherein the accumulator is a pressure regulator comprising a pressure chamber (par. [0022]).
Regarding claim 13, Malone discloses a radiator in fluid communication with the first conduit (306) or with the second conduit (306), the radiator having fins (each heat exchanger (320) comprises radiators with fins, see Fig. 1B in relation to (114) and Fig. 3B in relation to (320)), whereby heat in the liquid is transferred from the liquid to the radiator and heat in the radiator is transferred from the radiator to air surrounding the radiator (inherently). 
Regarding claim 14, Malone as modified discloses that valves can be used for flow regulation (par. [0044]), but does not specifically mentions that valves are one-way valves.
Since on-way valves have been notoriously known1 and widely used in related arts before the effective filing date of the claimed invention, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to use one in fluid communication with an accumulator (322) in Malone as previously modified, in order to predictably regulate coolant flow (par. [0044]). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claims 15 and 17-19, Malone discloses a second electronic component (304); a second heat exchanger (320); and a third conduit (306) fluidly connected to a fluid inlet port of the second heat exchanger (320), the third conduit (306) configured to convey, to the second heat exchanger (320), liquid at a third temperature; and a fourth conduit (306) fluidly connected to a fluid outlet port of the second heat exchanger (320), the fourth conduit configured to convey, away from the second heat exchanger, liquid at a fourth temperature different from the third temperature (all temperatures are inherently present due to the heat removal by the heat exchangers (320)).
 
Claims 1, 2, 5-7, 23, and 24, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0377328 to Hurbi (of record, cited in IDS) in view of Moore and further in view of Prasher.
Regarding claims 1, 23, and 24, Hurbi discloses (see annotated Fig. 1 below) a wearable electronic device (100) comprising: a support structure (102); an electronic component (106) disposed in or on the support structure; a heat exchanger element (108) attached the electronic component with a thermal interface material (the material of the conduits (104) constitutes the thermal interface material), the heat exchanger element comprising a fluid inlet port and a fluid outlet port; a first conduit (104) fluidly connected to the fluid inlet port of the heat exchanger, the first conduit configured to convey, to the heat exchanger, a liquid (105) at a first temperature; and a second conduit (104) fluidly connected to the fluid outlet port of the heat exchanger, the second conduit configured to convey, away from the heat exchanger, the liquid (105) at a second temperature (inherently) different from the first temperature; wherein the thermal interface material provides for heat conduction from the electronic component (106) to the liquid (105) flowing between the first conduit (104) and the second conduit (104).
Hurbi does not explicitly discloses that the heat exchanger comprises a cavity or chamber within the heat exchanger and that the thermal interface material comprising an adhesive.
Moore discloses (Fig. 1 and 3) a liquid cooling arrangement for the electronic device (2), wherein said cooling arrangement utilizes the heat exchangers (32, 34) comprising a cavity or chamber within the heat exchanger for flowing the cooling liquid therethrough (col. 2, ll. 22-36)
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to implement the heat exchanger of Hurbi having a cavity or chamber formed therein so the cooling liquid can flow therethrough, as taught by Moore, in order to predictably achieve sufficient thermal coupling and efficient heat dissipation. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Furthermore, regarding claims 1 and 24, Hurbi as modified still does not disclose that the thermal interface material comprising an adhesive.
Prasher discloses a cooling arrangement (Fig. 1) utilizing an adhesive thermal interface material disposed between the electronic device to be cooled (24) and the cold plate (22) (i.e., an epoxy, col. 2, ll. 37-48) for the benefits of reducing of the thermal resistance (col. 2, ll. 37-48).
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have further modify to Hurbi-Moore combination by providing the thermal interface material comprising an adhesive (e.g., between the heat source (106) and the conduit (104), between the heat exchanger (108) and the conduit (104), etc.) for the benefits of reducing of the thermal resistance (see Prasher col. 2, ll. 37-48) and of enhanced mechanical rigidity (i.e., epoxy). All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claims 2 and 5, Hurbi discloses a pump with a motor  (110, 112) in fluid communication with the first conduit (104) and/or the second conduit (104).

    PNG
    media_image1.png
    710
    841
    media_image1.png
    Greyscale

Regarding claim 6, Hurbi as modified discloses all as applied to claim 5 above, but that the motor is a pancake motor. Since the term “pancake” reflects the “relatively thin” size (see par. [0045] of the  specification of the instant application), it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to implement the motor of Hurbi as modified in any suitable size, including as claimed, in order to achieve desired thermal and mechanical characteristics of the device, while not exceeding targeted production costs thereof, since a change in size is generally recognized as being within the level of ordinary skill in the art.  See In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 7, Hurbi as modified discloses that the liquid comprises water (par. [0014]), but is silent regarding the propylene glycol.
Since the propylene glycol was a known cooling material before the effective filing date of the claimed invention, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have selected any suitable known materials for the cooling liquid of Hurbi as modified, including as claimed, in order to achieve desired thermal characteristics of the device, while not exceeding targeted production costs thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See  In re Leshin, 125 USPQ 416.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over either Hurbi or Malone (as previously modified), taken with Moore.
Regarding claim 4, Hurbi or Malone, as previously modified, disclose all as applied to claim 1 above, but that the pump is a piezoelectric pump.
Moore discloses a cooling system for an electronic device (Fig. 1) having a pump (36), wherein the pump may be a piezoelectric pump due to its small dimensions and low noise (col. 6, l. 59 to col. 7, l. 2). 
	It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to use piezoelectric pump in previously modified Hurbi or Malone, as taught by Moore, for the benefits of small dimensions and low noise (col. 6, l. 59 to col. 7, l. 2).
All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Allowable Subject Matter

Claim 12 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitations of claim 12 (“a spring coupled with the closure device to maintain the closure device at the top level of the liquid heat transfer medium”) in combination with all of the limitations of claims 1, 8, and 9, are to render the combined subject matter allowable over the prior art of record taken alone or in combination.

Response to Arguments

Applicant's arguments have been fully considered but they are moot, since the rejection has been modified to meet the limitations of the amended claims as explained above in the body of the rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: Since Applicant has failed to seasonably traverse the aforementioned well-known statement, the object of said well-known statement is taken to be admitted prior art. See In re Chevenard, 139 F.2d71, 60 USPQ 239 (CCPA 1943), ("If Applicant does not seasonably traverse the well-known statement during examination, then the object of the well-known statement is taken to be admitted prior art"). MPEP 2144.03 (C).